          Case 1:11-cr-00465-LAP Document 47
                                          44 Filed 04/24/20
                                                   04/23/20 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York

                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007


                                                     April 23, 2020
By ECF
Honorable Loretta A. Preska                The conference is adjourned until May 28,
United States District Judge               2020, at 11:30 am. Time is excluded under
Southern District of New York              the Speedy Trial Act through the next conference.
Daniel Patrick Moynihan
United States Courthouse
                                           SO ORDERED.
500 Pearl Street, Room 2220                                                         ____________________________
                                           Dated: April 24, 2020
New York, New York 10007                                                            LORETTA A. PRESKA, U.S.D.J.

       Re:     United States v. Gilberto Dejesus Gutierrez Miranda, 11 Cr. 465 (LAP)

Dear Judge Preska:

        The Government writes to request an adjournment of the pretrial conference in the above-
captioned case, currently scheduled for April 27, 2020, at 1:00 p.m. until May 28, 2020, at 11:30
a.m., which the parties understand is convenient for the Court. The Government is continuing to
work to collect and produce discovery, but due to the situation caused by the COVID-19 pandemic
resulting in many law enforcement officers working remotely or under quarantine, law
enforcement partners have been unable to provide copies of certain discovery, including wire
recordings. The Government is continuing to take steps to obtain this discovery and will produce
it as soon as possible. The adjournment will provide additional time during which the situation
will hopefully improve sufficiently so that discovery can be produced. The Government has
consulted with defense counsel, who consents to this request.

        Accordingly, the Government respectfully requests that time be excluded under the Speedy
Trial Act between April 27, 2020 through the next scheduled conference, because the “ends of
justice served by the granting of such continuance outweigh the best interests of the public and the
defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). The Government consulted with defense
counsel for defendant, who does not object to the exclusion of time.

                                              Very truly yours,

                                              GEOFFREY S. BERMAN
                                              United States Attorney

                                          by: _/s/__________________________
                                              Elizabeth A. Espinosa
                                              Assistant United States Attorney
                                              (212) 637-2216
                                              (347) 271-1440 (cell)
